Title: To Thomas Jefferson from James Yard, 8 November 1804
From: Yard, James
To: Jefferson, Thomas


               
                  
                     Sir!
                  
                  Philadelphia 8 Novemr 1804
               
               By desire of Mr J. E. Bollman of New York, I have the honor to inclose Bill of Lading for Twenty four Cases of Hungary Wine, shipped on board the Sloop Patty Captn Thomas Newton bound to the City of Washington—I hope they will arrive safe and in good order.— 
               With great respect I have the honor to be Sir Your most obedt servt.
               
                  
                     James Yard
                  
               
            